  Case 19-40658         Doc 71     Filed 05/30/19 Entered 05/30/19 12:48:36           Desc Main
                                     Document     Page 1 of 7


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:
                                                                               BKY No. 19-40658
 Scheherazade, Inc.,                                                                   Chapter 7

                       Debtor.


             RESPONSE OF CHAPTER 7 TRUSTEE TO MOTION FOR RELIEF
                          FROM THE AUTOMATIC STAY


          Nauni Manty, the chapter 7 trustee, submits this response to the motion for relief from the

automatic stay filed by K Takahashi & Co, Inc. regarding certain jewelry delivered to the debtor

to be sold on consignment (the “Consigned Jewelry”). The trustee requests that the motion be

denied.

          The debtor was in the business of retail jewelry sales. Roughly 87 percent of the debtor’s

inventory was debtor-owned, while only 13 percent of the inventory included jewelry delivered to

the debtor by vendors on memo or commercially consignment. Takahashi is one such vendor

which delivered goods to the debtor to be sold on consignment. The consignment relationship is

evident in the Consignment Agreement executed between the debtor and Takahashi, which is

attached as Exhibit A to the motion and incorporated herein. The Consignment Agreement states:

           [Takahashi] will have the rights of a secured party under the Uniform Commercial Code
          in the Consigned Merchandise and the proceeds of sale and we may execute in your name
          and ours and file in any appropriate jurisdiction Uniform Commercial Code financing
          statements with respect to such security interest.

          The contemplated consignment was further evidenced by the Uniform Commercial Code

(“UCC”) Financing Statement filed by Takahashi, which is attached as Exhibit B to the motion

and incorporated herein. Although Takahashi at one time had a perfected security interest in the
  Case 19-40658           Doc 71     Filed 05/30/19 Entered 05/30/19 12:48:36              Desc Main
                                       Document     Page 2 of 7


Consigned Jewelry, Takahashi’s financing statement lapsed prior to the petition date.

Accordingly, Takahashi’s interest in the Consigned Jewelry is unperfected, giving the bankruptcy

estate priority rights to the Consigned Jewelry. Because there is equity in the Consigned Jewelry,

11 U.S.C. § 362(d)(2) is inapplicable and the motion should be denied.

                                              ARGUMENT

           I.     Takahashi Is Unperfected

           Consignment relationships, like that between the debtor and Takahashi, are governed by

Article 9 of the Uniform Commercial Code, as adopted in Minnesota (“Article 9”). Under Minn.

Stat. § 336.9-319:

                  (a) Consignee has consignor's rights. Except as otherwise provided in subsection
                  (b), for purposes of determining the rights of creditors of, and purchasers for value
                  of goods from, a consignee, while the goods are in the possession of the consignee,
                  the consignee is deemed to have rights and title to the goods identical to those the
                  consignor had or had power to transfer.

                  (b) Applicability of other law. For purposes of determining the rights of a creditor
                  of a consignee, law other than this article determines the rights and title of a
                  consignee while goods are in the consignee's possession if, under this part, a
                  perfected security interest held by the consignor would have priority over the rights
                  of the creditor.

           Article 9 gives the consignee, the debtor or trustee, rights and title to the Consigned Jewelry

absent a UCC financing statement filed by Takahashi. While Takahashi did, at one time, have a

timely filed UCC financing statement, such statement lapsed, leaving Takahashi unperfected on

the petition date. Based upon the course of dealing between the parties, Takahashi knew perfection

was necessary to protect its interest.

           Since Takahashi’s interest is unperfected, the trustee’s interest has priority under 11 U.S.C.

§ 544(a), which gives the trustee the rights and powers of a lien creditor. Under § 544(a), the

trustee:
  Case 19-40658       Doc 71     Filed 05/30/19 Entered 05/30/19 12:48:36               Desc Main
                                   Document     Page 3 of 7


               May avoid any transfer of property of the debtor or any obligation incurred by the
               debtor that is voidable by (1) a creditor that extends credit to the debtor at the time
               of the commencement of the case, and that obtains, at such time and with respect
               to such credit, a judicial lien on all property on which a creditor on a simple contract
               could have obtained such a judicial lien.

       Given Takahashi’s interest was unperfected, a judicial lien creditor would have priority

rights to the Consigned Jewelry. Minn. Stat. § 336.9-319. The trustee’s avoidance powers create

equity in the Consigned Jewelry to be realized on behalf of the bankruptcy estate. Under 11 U.S.C.

§ 362(d)(2), the court should only grant relief from the automatic stay if the debtor does not have

equity in the subject property. Accordingly, because there is equity in the Consigned Jewelry, the

motion should be denied.

       II.     The Debtor Was Not Generally Known By Its Creditors To Be Substantially
               Engaged in Selling Goods of Others

       If the relationship between Takahashi and the debtor falls outside the definition of

consignment, then the perfection rules under Article 9 are inapplicable.           The definition of

consignment is found in Minn. Stat. § 336.9-102 (a)(20) which provides:

               Transaction, regardless of its form, in which a person delivers goods to a
               merchant for the purpose of sale and:
               (A) the merchant:
                      (i)      deals in goods of that kind under a name other than the
                               name of the person making delivery;

                      (ii)     is not an auctioneer; and

                      (iii)    is not generally known by its creditors to be substantially
                               engaged in selling the goods of others;
              (B) with respect to each delivery, the aggregate value of the goods is $1,000 or
              more at the time of delivery;
              (C) the goods are not consumer goods immediately before delivery; and
              (D) the transaction does not create a security interest that secures an obligation.
  Case 19-40658       Doc 71      Filed 05/30/19 Entered 05/30/19 12:48:36             Desc Main
                                    Document     Page 4 of 7


       Here, the trustee and Takahashi dispute whether the debtor was generally known by its

creditors to be substantially engaged in selling the goods of others. Although it is a single element

of the definition, it requires a two-part analysis. First, whether the debtor substantially engaged in

selling the goods of others and second, whether the creditors knew the debtor substantially engaged

in selling the goods of others. Takahashi bears the burden of proving both elements. ATG

Aerospace Ltd. v. High–Line Aviation, Ltd. (In the Matter of High–Line Aviation, Inc.), 149 B.R.

730, 738 (Bankr.N.D.Ga.1992); Multibank Nat'l of W. Mass., N.A. v. State St. Auto Sales, Inc. (In

re State St. Auto Sales, Inc.), 81 B.R. 215, 218 (Bankr.D.Mass.1988).

       There is no precise test to determine whether a consignee is substantially engaged in selling

the goods of others. While a general rule of thumb provides 20 percent of consigned goods as the

benchmark, other courts have found that substantially engaged in requires at least 51 percent of

consigned goods. In re State Street Auto Sales, Inc. 81 B.R. 216 (1998); Rayfield Inv. Co. v. Kreps.

35 So. 3d 63 (Fla. Ct. App. 2010); TSAWS Holdings, Inc. v. MJ Soffe, LLC 565 B.R. 292 (Bankr.

D. Del. 2017); TSA Stores, Inc. v. Performance Apparel Valley Media, 279 B.R. 105 (Bankr. D.

Del. 2002).

       Here, the inventory lists provided to the trustee by the debtor indicate 1,933 inventory items

were debtor-owned on the petition date, while only 288 items were goods delivered on memo or

consigned by commercial vendors. This equates to 87 percent debtor-owned and only 13 percent

owned by the commercial vendors. Clearly, the debtor was not substantially engaged in selling

goods of others.

       The second prong which Takahashi must satisfy is whether the debtor’s creditors knew the

debtor substantially engaged in selling the goods of others. While Takashi bears the burden of
  Case 19-40658       Doc 71     Filed 05/30/19 Entered 05/30/19 12:48:36               Desc Main
                                   Document     Page 5 of 7


proving this element, it offers absolutely no evidence about whether or not creditors knew the

debtor substantially engaged in selling the goods of others, which again, it did not.

       The course of dealings between Takahashi and the debtor show they contemplated being

bound by Article 9. Their Consignment Agreement gives Takahashi the rights of a secured party

and specifically calls for the filing of a UCC financing statement. Importantly, Takahashi did, in

fact, file a UCC financing statement. It is disingenuous for Takahashi to now claim a UCC

financing statement was not required merely because it had lapsed.

                                         CONCLUSION

       The relationship between the debtor and Takahashi was a consignment as defined under

Minn. Stat. § 336.9-102(a)(20). As such, Takahashi was required to file a UCC financing

statement to perfect its security interest in the Consigned Jewelry, which it did. However,

Takahashi’s financing statement lapsed and it was unperfected on the petition date. The trustee,

with the rights and powers of the lien creditor, holds a priority interest in the Consigned Jewelry.

Given there is equity in the Consigned Jewelry for the trustee to realize, the motion for relief from

the automatic stay should be denied.



                                                   MANTY & ASSOCIATES, P.A.
 Dated: May 30, 2019
                                                   /e/ Mary F. Sieling
                                                   Nauni Manty (#230352)
                                                   Mary Sieling (# 389893)
                                                   401 Second Avenue North, Suite 400
                                                   Minneapolis, MN 55401
                                                   Phone: (612) 465-0990
                                                   Fax: (612) 746-0310
                                                   Email: mary@mantylaw.com

                                                   Attorneys for the chapter 7 trustee
  Case 19-40658       Doc 71    Filed 05/30/19 Entered 05/30/19 12:48:36            Desc Main
                                  Document     Page 6 of 7


                                       VERIFICATION

       I, Nauni Manty, the chapter 7 trustee of the bankruptcy estate of Scheherazade, Inc, named

in the foregoing response, declare under penalty of perjury that the foregoing is true and correct

according to the best of my knowledge, information and belief.



Dated: May 30, 2019
                                                            Nauni J. Manty, Trustee
  Case 19-40658       Doc 71    Filed 05/30/19 Entered 05/30/19 12:48:36          Desc Main
                                  Document     Page 7 of 7


                     UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
_______________________________________

In re:                                                     Chapter 7 Case

Scheherazade, Inc.,                                        Bky No. 19-40658

                        Debtor.
_______________________________________

                         UNSWORN CERTIFICATE OF SERVICE

       I, Krisann Treague, declare under penalty of perjury that on May 30, 2019, I served
copies of the attached Response of Chapter 7 Trustee to Motion for Relief from the
Automatic Stay by U.S. mail to the party listed below.

 Robert K Dakis                                  David J Kozlowski
 Morrison Cohen, LLP                             Morrison Cohen, LLP
 909 Third Ave                                   909 Third Ave
 New York, NY 10022                              New York, NY 10022

 Joseph T Moldovan
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

Executed on: May 30, 2019                          Signed: /e/ Krisann Treague
                                                           Krisann Treague, Legal Secretary
                                                           Manty & Associates, P.A.
                                                           401 Second Ave N, Suite 400
                                                           Minneapolis, MN 55401
                                                           Telephone: (612) 465-0990
